DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the IDS have been considered by examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHOD OF DRIVING DISPLAY PANEL BY COMPENSATING FOR FLICKER AND DISPLAY APPARATUS THEREOF.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,244,633. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason shown below (see table).

Current App. No. 17/586,470
U.S. Patent No. 11,244,633
1. A method of driving a display panel, the method comprising: 
dividing an input image into a plurality of segments; 
generating a flicker value of a segment of the plurality of segments;
1. A method of driving a display panel, the method comprising: 
generating a flicker value of a segment of a plurality of segments of an input image; 
compensating the flicker value of the segment based on segment size, flicker value of the segment, and flicker values of neighboring segments positioned around the segment; 
compensating the flicker value of the segment based on a segment size, the flicker value of the segment, and flicker values of neighboring segments positioned around the segment; 
determining a frame rate of the display panel based on the flicker value of the segment; and 
determining a frame rate of the display panel based on the flicker value of the segment; and 
outputting a data voltage to the display panel in the frame rate, 
driving the display panel in the frame rate, 
wherein compensating the flicker value comprises: 
determining not to compensate the flicker value of the segment when the segment size is equal to or greater than a compensation threshold; and 
wherein compensating the flicker value comprises: 
determining not to compensate the flicker value of the segment when the segment size is equal to or greater than a compensation threshold; and 
determining to compensate the flicker value of the segment when the segment size is less than the compensation threshold.
determining to compensate the flicker value of the segment when the segment size is less than the compensation threshold.


Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 is generic to all that is recited in claim 1 of the patent.  That is, claim 1 is anticipated by claim 1 of the patent. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Choe et al (U.S. Patent Pub. No. 2010/0245397) discloses a method of driving a display apparatus.
Kim et al (U.S. Patent Pub. No. 2010/0110111) discloses a light source device, method for driving the same and display device having the same.
Chang et al (U.S. Patent Pub. No. 2009/0303171) discloses a method of local dimming of light source, light source apparatus for performing the method and display apparatus having the light source apparatus.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573. The examiner can normally be reached Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONG D PHAM/Primary Examiner, Art Unit 2691